ORDER

WHEREAS, on November 8, 1995, this court suspended petitioner Steven H. Bolton *54from the practice of law for a period of 30 days, effective 30 days from the date of that order; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective January 7,1996,
IT IS HEREBY ORDERED that petitioner Steven H. Bolton be, and the same is, reinstated to the practice of law in the State of Minnesota effective January 7, 1996, subject to petitioner’s successful completion of the professional responsibility portion of the state bar examination by November 8, 1996.
BY THE COURT:
/s/ Mary Jeanne Coyne Associate Justice